                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

JEFFREY HERNEY REALPE,


v.                                 Case No. 8:18-cr-150-T-33SPF
                                            8:19-cv-2450-T-33SPF

UNITED STATES OF AMERICA.

______________________________/

                               ORDER

     This   matter   is   before   the   Court   on   Jeffrey   Herney

Realpe’s pro se 28 U.S.C. § 2255 Motion to Vacate, Set Aside,

or Correct Sentence. (Civ. Doc. # 1; Crim. Doc. # 101). The

United States of America responded on October 18, 2019. (Civ.

Doc. # 3). Realpe failed to file a reply by the deadline. For

the reasons that follow, the Motion is denied.

I.   Discussion

     Pursuant to a plea agreement (Crim. Doc. # 65), Realpe

pled guilty to conspiracy to possess with intent to distribute

500 grams or more of cocaine in violation of 21 U.S.C. §§ 846

and 841(b)(1)(B). (Crim. Doc. ## 61, 87). This Court sentenced

Realpe to a 63-month term of imprisonment on March 8, 2019.

(Crim. Doc. ## 96, 97). Under U.S.S.G. § 2D1.1(b)(1), Realpe

received a two-level enhancement for the possession of a

firearm by a coconspirator. (Crim. Doc. # 78 at ¶¶ 14, 20).


                                   1
     In his § 2255 Motion, Realpe argues that he is entitled

to post-conviction relief because of the recent United States

Supreme Court decision in United States v. Davis, 139 S.Ct.

2319 (2019). (Civ. Doc. # 1 at 4). Specifically, Realpe

writes:

     I received a 2 point enhancement for 18 U.S.C. §
     924(c). The U.S.S.G. § 2D1.1(b)(1) provided the
     A.U.S.A. the leverage to do so. It is this
     defendant’s belief that this enhancement, as a
     result of the recent ruling in Davis is in violation
     of the Constitution.

(Id.).

     This argument fails. Davis held only that the residual

clause of the definition of violent felony in 18 U.S.C. §

924(c) was unconstitutionally vague. Davis, 139 S.Ct. at

2336. As the United States points out, this Court “did not

apply any provision of 18 U.S.C. § 924(c) to [Realpe] in

fashioning   a   sentence,   let       alone   any   residual   clause

definition of a violent felony.” (Civ. Doc. # 3 at 2).

Instead, the Court applied a two-level enhancement for the

possession of a firearm by a coconspirator, as specified by

U.S.S.G. § 2D1.1(b)(1). (Crim. Doc. # 78 at ¶¶ 14, 20). Thus,

Davis’s holding regarding Section 924(c) has nothing to do

with U.S.S.G. § 2D1.1(b)(1), and Realpe’s Motion must be

denied.



                                   2
II.     Certificate of Appealability and Leave to Appeal In
        Forma Pauperis Denied

        The   Court   declines   to   issue   a   certificate   of

appealability because Realpe has failed to make a substantial

showing of the denial of a constitutional right as required

by 28 U.S.C. § 2253(c)(2). Nor will the Court authorize Realpe

to proceed on appeal in forma pauperis because such an appeal

would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

Realpe shall be required to pay the full amount of the

appellate filing fee pursuant to Section 1915(b)(1) and (2).

        Accordingly, it is now

        ORDERED, ADJUDGED, and DECREED:

        Jeffrey Herney Realpe’s pro se 28 U.S.C. § 2255 Motion

to Vacate, Set Aside, or Correct Sentence. (Civ. Doc. # 1;

Crim. Doc. # 101) is DENIED. The Clerk is directed to enter

judgment for the United States of America and to close this

case.

        DONE and ORDERED in Chambers in Tampa, Florida, this

26th day of November, 2019.




                                 3
